Opinion filed April 25, 2019




                                       In The


        Eleventh Court of Appeals
                                  ___________

                               No. 11-18-00061-CR
                                  ___________

                  RICHARD WAYNE GARZA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR24923


                      MEMORANDUM OPINION
       Richard Wayne Garza, Appellant, filed a pro se motion for DNA testing and
a pro se notice of appeal related to his request for DNA testing. He has now filed a
pro se motion to withdraw his appeal. In the motion, Appellant requests that we
dismiss his appeal and his request for DNA testing. The motion is signed by
Appellant. See TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


                                                                            PER CURIAM


April 25, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2